Sub-Item 77O Rule 10f-3 Transaction DREYFUS MANAGER FUNDS II - Dreyfus Balanced Opportunity Fund On January 2, 2011, Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased $325,000 of 6.125% Senior Notes due 2021 issued by The Royal Bank of Scotland Group plc (CUSIP No.: 78010XAK7) (the "Senior Notes") at a purchase price of $99.631 per unit. The Senior Notes were purchased from RBS Securities, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund s investment adviser, also was a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. RBS Securities received a commission of 0.450% per Senior Note. The following is a list of the syndicate's primary members: BNY Mellon Capital Markets, LLC RBS Securities BMO Capital Markets HSBC J.P. Morgan CIBC Morgan Stanley Citi TP Securities Accompanying this statement are materials presented to the Board of Trustees of the Dreyfus Manager Funds II, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at a Board meeting held on June 28, 2011.
